Citation Nr: 1042534	
Decision Date: 11/12/10    Archive Date: 11/24/10

DOCKET NO.  08-17 751	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Entitlement to service connection for residuals of a spinal 
injury.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1955 to October 1958. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred to 
the Board for appellate review.  

In his June 2008 Substantive Appeal (VA Form 9) the Veteran 
requested a hearing before the Board.  However, in a September 
2010 letter, the Veteran specifically withdrew this request.  
Accordingly, the Veteran's request for a hearing has been 
withdrawn.  38 C.F.R. § 20.704(e) (2010).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has residuals of a spinal injury as 
a result of his time in service.  The Board finds that additional 
development is necessary with respect to this claim.  
Accordingly, further appellate consideration will be deferred and 
the claim is remanded to the RO/AMC for further action as 
described below.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service. See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing:  (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).

The Veteran first claimed entitlement to service connection for 
spinal injury residuals in February 2006.  A January 2007 rating 
decision denied entitlement to service connection for that 
condition, finding that there was no evidence showing incurrence 
or aggravation in active service.  The Veteran submitted a Notice 
of Disagreement (NOD) with that decision in March 2007.  The RO 
issued a Statement of the Case (SOC) in April 2008, and the 
Veteran filed a Substantive Appeal (VA Form 9) in June 2008.  

The Veteran's claim appears to be that he was involved in an 
automobile accident while in service in the winter of 1957 or 
1958 and that he thereafter suffered from varying degrees of pain 
and incapacitation to date.  There is no record of any diagnosis 
of or treatment for any spinal injury in the Veteran's service 
treatment records, including the Veteran's separation 
examination.  The Veteran's service personnel records are also 
negative for any mention of an automobile accident.

Private treatment records from January 2006 indicate that the 
Veteran reported a history of a motor vehicle accident in 1959.  
At that time he stated that he suffered whiplash injuries, which 
have left him with chronic neck pain.  Other private treatment 
records indicate treatment for cervical, thoracic and lumbar 
discomfort in 2002, 2003 and 2004.  A letter from a physical 
therapist in September 2006 indicates that the Veteran was being 
treated for complaints of chronic neck and left shoulder pain, 
which he attributed to a motor vehicle accident in 1957.  

The Board notes that to date, the Veteran has not been afforded a 
VA examination in connection with his claims.  VA must provide a 
medical examination in connection with a service connection claim 
when the record (A) contains competent evidence that the claimant 
has a current disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the Veteran suffered an event, 
injury or disease in service; and (C) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
evidence for the Secretary to make a decision on the claim.  See 
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4).

The Veteran is competent to testify as to things which come to 
him through his senses.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Accordingly, his testimony and the accompanying medical 
evidence are sufficient to require VA to obtain a medical 
opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
They are not sufficient, however, to grant the benefits sought as 
there is an outstanding question as to whether the claimed 
condition is etiologically related to active service.  
Consequently, this matter must be remanded for additional 
development of the medical record pursuant to 38 C.F.R. 
§ 3.159(c)(4).

This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The RO/AMC should obtain updated VA 
treatment records as well as take any 
appropriate action to obtain treatment 
records from any other providers who may have 
evaluated the disabilities at issue in this 
remand.  If the Veteran indicates that he has 
received any treatment or evaluations, the 
RO/AMC should obtain and associate those 
records with the claims file.

2.  The RO/AMC should schedule the Veteran 
for appropriate VA examination(s) in support 
of his claims of entitlement to service 
connection for residuals of a spinal injury.  
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
should be accomplished.  The claims folder 
should be made available to and be reviewed 
by the examiner prior to the examination.  
Following a thorough evaluation the examiner 
should determine the nature and extent of any 
such disorder.  Furthermore, the examiner 
should state for whether that disability is 
at least as likely as not related to the 
Veteran's active service, including the 
reported in-service automobile accident.  A 
complete rationale for each opinion offered 
must be included in the report and an 
explanation of the principles involved would 
be of considerable assistance to the Board.  
Specifically, that rationale should explain 
the extent to which the opinion is based on 
medical principles and the extent to which it 
is based on the history provided by the 
Veteran.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental statement of the case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



